,...   .
-   -




                       THE   ATTOERNEW        GENERAL
                                OF%%CXAS




        HonorableTed Butler              OpinionNO. M- 702
        CriminalDiatriotAttorney
        San Antonio,Texas 78204          Re: Whether oertalntiilltm
                                             personnelare qualified
                                             to serve as jurors.
        Dear Hr. Butler:
              Your recent letter to thie offioe requestaour opinion
        a8 to the qualiflcatlone
                               of milltary’pereonnel
                                                   to serve as
        jurors.
             The Texas ConstitiM.on,ArticleXVI, Sectlon.19,relating
        to the qualificationsof Jurors, providesthat ?uoh qualifl-
        eationsshall be preaorlbedby the Legislature. Artiole2133,
        Vernon’sCivil Statutes,as last amendedin 1969, reads, In
        part, a0 followe:
                   “All personaboth male and female over twenty-one
              (21) years of age are oompetentjurors,unleee dis-
              qualifiedunder some provisionof thie chapter. No
              person shall be qualifiedto serve a8 a jurop who doea
              not poeiess the followingqualiflcatlons:
                   1. He mu& be a oltlzenbf the etate and of the
              oounty,,Snwhich he Is to serve,and qualified,under
              the Constitutionand lane to vote in said county;
              provided,that hla failureto registerto vote a8
              requiredby law ehall not be held to diequalifyhim
              for jury eeyice In any instance.
                   . . .
             It shouldbe noted that the 1969 amendmentof Artiole
        2133, aupra, deletedthe requirementthat a prospective
        juror be a freeholderin the State of Texas or a houeeholder
        In the County.
             Artiole 35.12,Vernon86Code of CriminalProcedure,as
        laat amendedin 1969, ,aontaine
                                     the followingteet of quallfl-
        cationsof a prorpeotivejuror:
                   “3. Exoept for paymentof poll tax or regletratlon,
              are you a qualifiedvoter In this county and state under
              the Constitutionand lawa of thle state?”

                                     -3395-
HonorableTed Butler,page 2        (M-702)




The 1969 amendment also deletedfrom this Artlolethe teet
relatingto the prospeativejuror’8 statusas a freeholder
In the State or a householderIn the County.
     A "qualifiedvoter" or "quallfledelector"as definedIn
the Texas EleotlonCode, Article1.018, %eanz a person who
meet8 all qualiflcatlon8and requirement8for votinga8 pre-
scrib&dIn (Article5.02) of this oode." The Texas Election
Code, Article 5.02,Vernon*8Civil Statutes,sets out these
qualifications and requirement8as follows:
          “Every pereon subjectto none of the foregoing
     dl8quallflcatlone who 8hall have attainedthe age
     of twenty-oneyear8 and who shall be a oltlzenof
     the United State8 and who shallhave residedIn this
     state one year next preoedlngan electionand the
    .laat~six month8 within the districtor county In which
     suob,personoffers to vote, and.whoahall have
     registereda8 a voter, shall be deemed a qualified
     elector;"
Article5.02, aupra,was enactedpursuantto the Texas
Constitution,  Artlale6, Se&Ion 2, and from 1963 until
1965 providedthat membersof the Armed Force8 stationedin
Texas were to vote only In the oountyof their residenceat
the time of their entry Into the service. This requirement
had long been part of the aforementioned Constitutional
provision. The effeot of auoh a provisionwas that a
servlcemanwho moved his home to Texas, while In the aervlce,
could be preventedfrom ever voting in Texas 80 long as he
remainedIn the aervloe. AttorneyGeneral'sOpinion
No. C-173 (1963).
     This requirementof the Texas Constitutionwas declared
to be In violationof rights secured by the,XqualProteotion
Clause or the FourteenthAmendmentof the United State8
ConstitutionIn the oa8e or Carringtonv. Rash,a85sSiC;t.  ; g*
                 .Sd.2d675 9691            d              z
                 v. Davis 2$ P.&p; %?1964       , afkrmed
                                                  '         '
                  us   255 13 L.Ed.2dala I 1965
                                             ‘7    These
cases promptedthe &d&t      of Texas Constltutlo~, Article6,
Seatlon2, supra, ln 1966 and a consequentohange in the
Texas ElectionCode, Artlole 5.02, aupra, that 8amc Year,
making it clear that a eervlo&aiwho~lniendedto move his
home to Texas, and did, could-qualifyto vote. After this
seriesof events,Artlole 5.W, Vernon'sCivil Statutes,was
amendedin 1967 to provide,in part, a8 follows:

                             -3396-
    .       .




HonorableTed Butler,page       3    ' (M-762)




             "(j) No person tn the nili&aryaervloeof the
        United States shall acquirba residenaeih this state
        while he is livltigonea milit@Py    post in quarters
        whlah he Is requiredto,ocaupy. A peeson ln mllltary
        servicewho is permittedto choosehis place of abode
        shallngt be consideredto have acquireda residence
        merely In cogeequenceof hi8 preeenae&t the plaoe
        where he l$vti'e
                       while performinghis n+lltaryduties;
        and such person shall not be~conelderedto &we acquired
        a residenceunless he Intend8to reaialn the* ind tb
        make that plaoe his home indefinitely,    both during the
        remainderof hls militaryeervlqe~whenever~     military
        duties db not requlre,hisprese,nce    elsewhere,and
        afte~.~hie.mlli~ary'~etivlce  18 tbrminated.".
     This Offgce held in Attorney"QenetiaiL'8
                                            OpinionHO.,
W-1322,($962) that."any~memb@r  of ,theArmed~Force.8
                                                   who
legallycldima a homesteadexemptibnfrom Tetis ad'valorem
taxes 18 a lcitl!&en~,,of
                        this State for all purpoBeBof ad,'
valoremtqes . . .       That Opinionstatesthat whetheror
not a'se~illceman~eho16eIs legallyestablished,inTexas $8
a queetin to.be determinedfrom all~reievantfiats.
     It was Suitherheld In Attorney&nertillaOpinion
No. C-712 (1966):
                II3.
                  There Is a rebuttablepresumptionthat euch a
        person In the military serviceretained his doplloll,ln
        the State from which .hewas lnducted,untll such time as
        he i'eshown by olear and unequivocalproof.to have
        effective1 b d d It d          t blishdd a domicll
        e~lBe*here
                 i' a(~p~~ls adgd)? a
     That Opinionfizthersays 'Itliit
                                   ~nohartiind 'fastrule
can be formulatedwith respedt.tothe servlaeq's domlcil
or residenceetatus. Each case muet be 'dealdedupon ttya
peoullarfaOtB~preBented with referenceto objective,evidence
to eupportthe servlcemsn~aIntention." In fact, the
ordinaryrules of domiclloreate a presumptionthat the
p&ace where a person aotually.llvea
                                  Is his danioil,althou@
it Is clear that SomethIngbeyondmere residence.%aneeded., ~'
thl.~~J". 2d.65,Domlcll,Section5, and cases olted
       .
     Artlole5.08(j),supra, attempt8In It8 flret sentence
to make it Impossiblefor a servicemanunder those olroupa-

                                   -3397-
 -




HonorableTed Butler;page 4      (M-702)


       t0 acquirea residencein Texas no matter What he
StaINeFI
may Intend to do and no matter what he does to evidence
that73%iitlon! Such a provision16 unreaBonableand
dlacrlmlnatory.It wa8 stated In CarrlngtOnv. Rash,
supra,at page 96:
           "By forbiddinga soldierever to oontrovtirt
                                                    the
     preawnptlbnof non-reeldenoethe Texas Constitution
                                        in ViO18tiOnOf
     iaDpOSe8 an lnVidiOU8dlacri.mination
     the FourteenthAmendment."
    It la, therefore,the opinionof 'thisOffice that the
Texas EleatlonCode, Article 5.08(j),Vernon'sCivil
Statutes,inaoraras it prevent8a servicemanfrom ever
establl8hlnga residenceIn Texas, Is 8,nunaonstltutiona1
deprivationOf equal protectionof the laws to those
servicemen. The remainder of Article 5,08(j),  Bupra,
eStab1iSheSpre8WnptlOnSagainsta serviceman    aOqUiring a
resldenoeln Texas.
     The quallfloatlona for votinftas set out In Article 5.02,
supra,includethat of being one who shall be a oitlzenof
the United States and who shall have resided in this state
one year next precedingan electlonand the last elx month8
within the districtor county In which SUCh person offers to
vote."
     A "citizen"is one who, a8 a member 0r a nation or of
the body politicof the sovereignstate, owes allegianceto
and may claim reciprooalprotectionfrom Its government:
Ozbolt v. LwnbermensIndemnityExchange,204 S.W. 252 (Tex.
clv.A~p.1W3 , no wrltj citi      hi I a statusor
condition,and le the rtkult o?%h'aot and intent.Residence,
with respeotto the quallfloatlona of jurors,~ls      chieflya
questionof Intent. Vaughn v. State, 134 Tex.Cr3.m.97,
113 s.w.2d895 (1938);Hutson V. State two oases, 106
Tex.Cr3.m.278, 291 S.W. go3 rm,     &h oitlzenehipand
residence,therefore,are keyed to'theestablishmentof the
necessary'intent.
     The eBtab1iBhmentin Article 5,08(j),supra,or
rebuttablestatutorypree\nnptions againsta serviceman
acquiringa resldenoeIn TeXa8 muat be viewed In light Of
what la requiredof ordinaryoltlzenaIn this regard. To
discriminateagainst servicemenIn order to avoid admlniatratlve
dlfficultleaIn jury selectionwould not aatl8fythe requirements
of CarrlngtOnv. Rash, supra,where it was Bald at page 91:

                             -3398-
       .     -
-




    HonorableTed Butler,page 5        (M-702)


                "In other words, the privilegeto vote In a state
           Is wlthln the jurisdictionof the state Itself,to be
           exercisedas the state may direct,and upon suah terns
           as to It may seem proper,~provlded,of oourse,no
           discrimination Is made between lndivlduala,in vf6&atlon
           of the Federal Constitution."(Empha~l~added).
    Consequently, militarypersonnelcan gmiry to serve as
    proapeotlvejurorsunder Article2133, Vernon'sCivil
    Statutes,after 8atlafyingthe other requirementsof the
    Texas ElectionCode. Drovldedtheir Intent to establisha
    reBldenCein TeXaS~ia*boIIa fide. Peacockv.Bradshaw,
    145 Tex. 68, 194 S.W.2d 551, 555 (m-1       8 V. ,&I'
                                                        tlett,
    377 S.W.2d 636, 637 (Tex.Sup.1964);&&t?a v:Pena, 4Ob
    S.W.2d 769, 776 (Tex.Clv.App. 1966, no writ).

                            SUMMARY
                MilitarypersonnelCM qualifyto serve as
           prospeotivejurorsunder Artlole 2133, Vernon's
           Clvll~Statutes,after satisfyingthe other re-
           quirementsof the Texas ElectionCode, provided
           their Intentto establisha residenceIn Texas
           is bona fide. Article 5.08(j),Vernon'sCivil
           Statutes,insofaras it prevent8a aervlceman
           from ever establishinga residenceIn Texas, or
           insofaras It discriminates against servicemen
           In the estab&lshlngof a r6sidencein Texas, la
           an unconstitutionalvlolatlonof the Equal Pro-
           tectionof the Laws provisionof the Fourteenth
           Amendmentto the United StatesConstltutlon.




    Preparedby James Ii.Quick
    A88latantAttorneyGeneral




                                 -3399-
Honorable Ted Butler, page 6   (M-702)


APPROVED:
OPZNIONCO~I!ll%E
Kerns Taylor, Chairman
W; E. Allen, Co-Chairman
Wayne Rodgers
Ralph Rash
J. C. Davis
Vlnce Taylor
MEAD73F. QRIFFIN
staff Legal A88istant
ALFRED WALKER
Executive   ASeiBtWIt

NOLA WHITE
Firat Assistant




                           -3400-